o AN HD NH FP W N

NY NO NY NY NY NN NY YN NO KR HS He HK KF He Se Se Se
on DN MN FP WY NYO KF CO OHO Dn HD NH BPW NY KY OS

 

 

Case 2:19-cr-00213-RMP ECF No. 1

William D. Hyslop

United States Attorney

Eastern District of Washington
David M. Herzog

Assistant United States Attorney
Post Office Box 1494

Spokane, WA 99210-1494
Telephone: (509) 353-2767

filed 12/18/19 PagelD.1 Page 1 of 3

FILED IN THE
U.S. DISTRICT COURT /
EASTERN DISTRICT OF WASHINGTON

REC 18 20%
SEAN F McAVOY. CLERK

— DEPUTY
SPOKANE. WASHINGTON

 

UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF WASHINGTON

UNITED STATES OF AMERICA,
Plaintiff,
V.

REBECCA JO WIKLUND,

Defendant.

The Grand Jury charges:

 

2:19-CR-213-RMP
INDICTMENT

Vio: 21 U.S.C. § 841(a)(1), (b)(1)(A) (viii):
Distribution of 50 Grams or More of
Actual (Pure) Methamphetamine

21 U.S.C. § 853:
Forfeiture Allegations

On or about September 17, 2019, in the Eastern District of Washington, the
Defendant, REBECCA JO WIKLUND, knowingly and intentionally distributed 50

grams or more of actual (pure) methamphetamine, a Schedule II controlled

substance, in violation of 21 U.S.C. § 841(a)(1), (b)(1)(A)(vili).

NOTICE OF CRIMINAL FORFEITURE ALLEGATIONS

The allegations contained in this Indictment are hereby re-alleged and

incorporated by reference for the purpose of alleging forfeiture.

INDICTMENT — 1
0 OnN HD WNW BW WN &

NO NO NH NH NY WN WN KH HKD KR HR RR HB HR KS KS KE KS
oN DN NH BW NY KH COO Dn HD A HP W NY — CO

 

 

Case 2:19-cr-00213-RMP ECFNo.1 filed 12/18/19 PagelD.2 Page 2 of 3

Pursuant to 21 U.S.C. § 853, upon conviction of an offense in violation of 21
U.S.C. § 841(a)(1), (6)(1)(A)(vili), as set forth in this Indictment, the Defendant,
REBECCA JO WIKLUND, shall forfeit to the United States of America, any

property constituting, or derived from, any proceeds obtained, directly or indirectly,

as the result of such offense and any property used or intended to be used, in any

manner or part, to commit or to facilitate the commission of the offense. The
property to be forfeited includes, but is not limited to:
MONEY JUDGMENT

$5,000.00 in United States currency representing the amount of

proceeds Defendant obtained as a result of the controlled substance

offense.

If any of the property described above, as a result of any act or omission of
the Defendant, REBECCA JO WIKLUND,

cannot be located upon the exercise of due diligence;

a.
b. has been transferred or sold to, or deposited with, a third party;

C. has been placed beyond the jurisdiction of the court;
d. has been substantially diminished in value; or
e. has been commingled with other property which cannot be divided
without difficulty;

H

H

//

/I

HI

//

//

/

INDICTMENT — 2
oOo On HD WT BR WW NY

NO NYO NO HO HO KN KN KN KDR RR eS Se HR RR eS eS
OoOnN HD A BP WN KH DO Wn A NH BW NY KY OC

 

 

 

Case 2:19-cr-00213-RMP ECFNo.1 filed 12/18/19 PagelD.3 Page 3 of 3

the United States of America shall be entitled to forfeiture of substitute property
pursuant to 21 U.S.C. § 853(p).

DATED this |Faay of December, 2019.

 

 

 

 

William D. Hyslop / (f :
ited States At

     
   

Assistant United S ttorney

INDICTMENT — 3
